--------------------------------------------------------------------------------

EXHIBIT 10.11

 
NOTE AND PLEDGE AGREEMENT


$500,000.00
December 1, 2007

 
 
On January 1, 2009, for value received, International Fuel Technology, Inc., a
Nevada corporation with a place of business at 7777 Bonhomme Avenue, Ste. 1920,
Clayton MO 63105 (the "Maker"), promises to pay to the order of Harry Demetriou
of Sao Paulo, Brazil, or his successors or assigns (the "Holder"), the sum of
Five Hundred Thousand Dollars ($500,000.00) and accrued interest on that amount
at the rate of fifteen percent (15%) per year, until paid. Interest hereon shall
be calculated on the basis of a 365 day year. Payments shall be applied as
follows: (1) late fees and costs of collection, if any; (2) to the interest, if
any, on the unpaid balance of the debt evidenced hereby; and (3) the remainder
of the unpaid principal of the debt, until the same is paid in full.


There shall be a default hereunder in the event interest or principal is not
paid when due; or if any proceedings, procedure of remedy supplementary to or in
enforcement of judgment shall be resorted to or commenced against, or with
respect to any property of Maker or Guarantor; or any proceeding for the relief
or adjustment of indebtedness, reorganization, bankruptcy, composition or
arrangement shall be commenced or filed, or any proceedings shall be instituted
under such law, by or against Maker or if any governmental authority or any
court at the instance thereof shall take possession of any substantial part of
the property of, or assume control over the affairs or operations of, or a
receiver shall be appointed of the property of, or a writ or order of attachment
or garnishment shall be issued or made against any of the property of Maker or
Guarantor; or if the Guarantor shall die; or if there shall occur any change in
the control or ownership of Maker; or if Guarantor sells or otherwise assigns
any of the Pledged Collateral (as defined below) except pursuant to the security
interest created hereby. At any time after the occurrence of any and all of such
events, the Holder shall have the option to declare immediately due and payable
the entire unpaid balance of both principal and interest without notice. Failure
to exercise this option in the event of any such default shall not constitute a
waiver of the right to exercise this option in the event of any subsequent
default. Maker and Guarantor severally agree that on or after a default, if this
Note and Pledge Agreement is placed in the hands of any attorney for collection
or if an action is instituted upon the obligation stated here in any court of
competent jurisdiction, costs and reasonable attorney's fees will be added to
the then balance of principal and interest


The undersigned Maker and Guarantor jointly and severally authorize irrevocably
any attorney-at-law, including an attorney employed by or retained by Maker or
Guarantor, to appear for the undersigned in any court of record in or of the
State of Missouri, or in any other state or territory of the United States or
the District of Columbia, at any time amounts under this Note and Pledge
Agreement are due and payable, whether by acceleration or otherwise, to waive
the issuing and service of process and to confess a judgment against Maker or
Guarantor in favor of Holder for all amounts due and owing by Maker to Holder
hereunder, together with interest, costs of suit and reasonable attorney fees,
admitting the allegations of any complaint filed in connection with this Note
and Pledge Agreement, and to waive and release all errors which may intervene in
any such proceedings, and consent to immediate enforcement of the judgment, here
ratifying and confirming all that the attorney may do by virtue of authority.


 
Page 1 of 3

--------------------------------------------------------------------------------

 


Maker's obligations hereunder shall be secured by a pledge by Guarantor of Three
Million (3,000,000) shares of the common stock of Maker (the "Shares").
Guarantor hereby grants a first priority security interest in, and pledges, the
Shares and all proceeds thereon (the pledged Shares, together with the property
described in the next paragraph of this Note and Pledge Agreement, and all
proceeds of the foregoing, being referred to as the "Pledged Collateral") to
Holder to secure the satisfaction by Maker and/or Guarantor of all its
obligations to Holder under this Note and Pledge Agreement; provided, however,
that unless and until Maker and/or Guarantor defaults on an obligation
hereunder, Guarantor shall be entitled to all cash dividends and cash
distributions with respect to the pledged Shares, free and clear of the security
interest granted hereby. This pledge shall be governed by all applicable
provisions of, and Holder shall have all rights and remedies with respect to the
Pledged Collateral of a secured party under, the Uniform Commercial Code as in
effect in the State of Missouri. Concurrently with the delivery of this Note and
Pledge Agreement to Holder or his nominee, Maker has delivered to Holder the
certificates representing the Shares pledged hereby, together with a stock power
therefore duly executed by Guarantor in blank. Maker agrees to deliver to Holder
such other documents of transfer as Holder may from time to time request to
enable Holder to transfer the pledged Shares into its name or the name of its
nominee and to perfect Holder's security interest in the Pledged Collateral
under applicable laws. Maker agrees that he will not (i) sell or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral
without the prior written consent of Holder or (ii) create or permit to exist
any lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted hereby. Notwithstanding the foregoing, Guarantor shall
be entitled to arrange with Holder for a sale by Maker of pledged Shares, free
of the security interest granted hereby, provided mat Guarantor directs that the
proceeds of such sale first be used to satisfy his obligations pursuant to this
Note and Pledge Agreement and makes such additional agreements to satisfy such
obligations in full as may be required by Holder.


In the event that, during the term of this Note and Pledge Agreement, any stock
dividend, reclassification, readjustment or other change is declared or made in
the capital structure of Holder, then Holder shall have a security interest in
all securities (whether shares of Common Stock or other securities) issued to or
acquired by Guarantor by reason of such event, and such securities shall become
part of the Pledged Collateral.


During the term of this Note and Pledge Agreement and so long as the Pledged
Collateral is owned by Guarantor, Guarantor shall have the right to vote the
pledged Shares and exercise any voting rights pertaining to such Pledged
Collateral, and to give consents, ratifications and waivers with respect
thereto, for all purposes.


Maker hereby acknowledges that Holder's right to recover amounts payable
hereunder shall not be limited to the Pledged Collateral and that Holder shall
have full recourse against any other assets of Maker and/or Guarantor.


All or any portion of the principal amount evidenced by this Note and Pledge
Agreement may be prepaid at any time without premium or penalty, but together
with all interest accrued thereon.


The obligations of Maker, and the rights of Holder, under this Note and Pledge
Agreement shall be absolute and shall not be subject to any counterclaim,
set-off, deduction or defense.


Maker and all other parties liable herefor, including without limitation any
guarantors hereof, hereto severally waive demand, protest, presentment and
notice of every kind, and waive recourse to suretyship defenses generally,
including extensions of time, releases of security, and other indulgences which
may be granted from time to time by the holder of this Note and Pledge Agreement
to the Maker or any party liable herefor.


This Note and Pledge Agreement is secured by a stock pledge and guarantee, and
by any other mortgage, security agreement, guarantee, or other security document
that either: (i) specifically refers to this Note and Pledge Agreement or the
attached guaranty, or (ii) generally secures all obligations of Maker or the
Guarantor to Holder.


If any provision or clause hereof or application thereof to any person or
circumstances, is held invalid, such invalidity shall not affect other
provisions, or applications hereof, which can be given effect without the
invalid provision or application.


This Note and Pledge Agreement shall be binding upon and inure to the benefit of
the Maker, Holder and their respective successors and assigns.


The times for the performance of any obligation hereunder shall be strictly
construed, time being of the essence.


 
Page 2 of 3

--------------------------------------------------------------------------------

 


This instrument shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Missouri,
exclusive of its conflicts of law rules.


No extension or modification will release any of the undersigned from the
obligations of this instrument.


IN WITNESS WHEREOF, Maker and Guarantor have duly executed this Note and Pledge
Agreement under seal, with the intention that it constitute a sealed instrument,
as of the day and year first above written.


WARNING, BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.




 
INTERNATIONAL FUEL TECHNOLOGY, INC.
          /s/ Jonathan R Burst    
By: Jonathan R Burst
   
Its President
         
ATTEST:
         
/s/ Thomas M. Powell
   
By:
   
Its Secretary
 

 
 
GUARANTY


For value received, Rex Carr ("Guarantor") unconditionally agrees to his
obligations set forth in the within Note and Pledge Agreement, and
unconditionally guarantees payment of the within Note and Pledge Agreement upon
demand after default and further agrees to pay all costs of enforcing or
collecting this guaranty, including reasonable attorneys' fees. Guarantor
further waives recourse to any and all suretyship or guarantorship defenses
whatsoever. Guarantor's obligations hereunder shall be secured by the Pledged
Collateral, in accordance with the terms set forth in the within Note and Pledge
Agreement.


 

 
/s/ Rex Carr
 
REX CARR

 
 
Page 3 of 3

--------------------------------------------------------------------------------